Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 1 of 19

EXHIBIT A

 
IN tA Bm Ow OB

~~

10
iL
12
13
14
15
16
17
18
19
20
al
a2
23
a4
23
26

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 2 of 19

FILED
Gary Harrlsan
CLARK, SUPERIOR COURT

1G/3H/20(9 lO:sBdé AM

DECONCIN] MCDONALD YETWIN & LACY, P.C, BY; ALAN A U8)
2925 EAST BROADWAY BLVD,, SUITE 200

TUCSON, AZ, 85716-5300 Case No. €20195436
(520) 399.5000 HON, RICKARD B GORDON

Sesaly O, Stamps (AZ # 025773)
sstamps@dmyl.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF PIMA

SAMUEL FONTES AINZA,
NO,
Plaintiff,
COMPLAINT
Vs.
WEIDNER PROPERTY
MANAGEMENT, LLC, 4 Washington
ilmited lability company, (Assigned to )
Defendant,

 

 

 

 

Plaintlff, for his complaint agalnst Defendant, alleges as follows:

1, Plaintiff Samuel Fontes Ainza Plaintiff’) is an individual residing iu Pima

County, Arizona,

2, Defendant Weidner Propetty Management, LLC (“Defendant”) Is a
Washington ilmited lability company, doing business in Pima County, Atizona,

3. "This action arises out of acts and omisslons that occutred In Pima County,

4, ‘This Court has jutisdtotlon over all the pattles named In and the subject matter

of this gation,

D Venue ls proper,

 

 

 
Blvd, Suite 200

Tucson, AZ 85716-5300

DECONCINI MCDONALD YETWIN & LACY, P.C.
2525 East Broadway

we

Oo fF “SA UMN EF Ww

10
ii
12
13
14
15
16
17
18
19
20
a1
a2
23
24
25
26

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 3 of 19

6, Defendant owns and/or manages Las Brisas Apartment Homes (“Las Brisas”),

an apartment community located in Pima County, Arizona,

7, qu or about August 2016, Defendant hired Plaintiff as a maintenance man at

Las Brisas,

8, Throughout Plaintiff's einployment, Defendant employed Hernandez, Cesar

(“Cesar”) as a maintenance man at Las Brtsag,

9, At all relevant times, Cesar acted In the interest of and on behalf of

Defendant,

10, Plaintiff worked under the direct supervislon of Cesar,

1. Throughout Plaintiffs employment, Plalntiff regularly observed Cegar fall to

complete service requests submitted by tenants,

12, When Cesar did respond to tenants’ service requests, Plaintiff observed Cesar

make repairs Incorrectly,

13, Cesar also often asked Plaintiff to perform repaits under unsafe conditions,

14, When Plalntlff observed Cosas repalr an Item incorrectly, he informed Cesar

that the repalt was improper,

15, Plaintiff also informed Cesar when improper repales created unsafe conditions
for tenants and employees,

16. Baols time, Cesar dismissed Plalntiff’s concerns,

17, Tn or about August 2018, tenants began asking Plalotlff to petsonally respond

to their service requests,

 

 

 

Sanwet Fortes Atnea v, Weldner Properly Management, LLC: Case No.
Mutiny! eon mnytstedei\files\doce\ PONTO 9083 \PLDOVHP6899, DOCX

Bo

 

 

 
DECONCINI MCDONALD YET WEN & Lacy, PC.
2525 East Broadway Blve_, Suite 200
Tucson, AZ 85716-5300

eo st HO Ue Rh RH

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 4 of 19

18. In or about August or September 2018, Plaintiff responded to tenants’ service
requests and completed repairs during his personal thme,

19, During this time, Plaintiff worked extra hours without pay beyond the regular
forty-hour work week he worked at Las Belsas,

20, Ih or about September 2018, Cesar learned that Plaintiff was responding to
service requests in his personal time,

21, Cesar became angry and scolded Plaintlt?

22, Defendant did not pay Plalntiff for the overtime houss he worked,

23, Around the same tlme, Plalnelr reported the Improper repairs and ungafe
working conditions to the Las Brisas Manager, Susie Vargas (“Vargas”),

24, Vargas told Plaintiff to report hls concerns to Cesar,

25, Plaintiff explained to Vargas that Cesar was the employee performing the
improper repalts and creating the unsafe working conditions,

26,  Vatgas took no action in response to Plalnttff’s report,

27, In or about late January or early February 2019, Cesar asked Plaintiff to hold
a ladder for him so he could climb up onto the roof of one of the apartment buildings,

28, Cesar had positloned one foot of the ladder on a stalr and the other foot on a

stack of river rocks to keep the ladder Level,

29. Plaintiff refused to hold the ladder, and explalned to Cesar that It was ungafe
for him to olintb the ladder, even if Plaintiff held It,

 

 

 

Scunnel Fontes Atuza y, Welder Property Mfandgemeni, LLC! Case No,
Wiatdaryl.com\dinyl fitodst\fltos\doos\PONTOSUL96834\PLDG\4R6999,D0eK a

 

 

 
DECONCINI MCDONALD YETWwin & Lacy, Pc.
2525 East Broadway Blvd, Suite 200
Tucson, AZ 85716-5300

Oo OC NM A wt BR we BOM

TO mht ph

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 5 of 19

30, On oF about February 7, 2019, Plaintiff was terminated for “insubordination”

for refusing to hold the ladder for Cesar,
COUNT. ONE ~ WRONGFUL, TERMINATION

31, Plalntiff vealleges the facts set forth In the preceding paragraphs and
Incorporates them as though they are fully set forth hereln,

32,  Thronghout Plaintiff's employment, he repeatedly complained to Cesar about
the unsafe working conditions at Las Brisas,

33, Cesar would become angry, scold Plaintiff, and dismiss Plajntlff's concerns,

34, — Plalntiff also complained to Vatgas about the unsafe working conditions at

Las Brisas,

35, Vargas, too, dismissed Plalntiff’s concerns,

36, —Plalutiff complained to Cosar about the unsafe working conditions Cesar
created by balancing a ladder on a stack of river rocks,

37, Shortly thereafter, Plaintlff was terminated for refusing to hold the ladder,

38, Plaintiff's terminatlon was retaliatory and unlawful under A.R,S, § 23-1501,

39,  Plajntlff was damaged as a result,

40, Plaintiff has diligently sought employment since his termination,

41,  Plalnilff remains unemployed as of the date of this Complaint,

COUNT TWO - UNPAID OVERTIME
42, Plaintlff vealleges the facts set forth tp the preceding paragraphs and

incorporates them as though they are fully set forth herein,

 

 

 

Saniuel Fontes Aluza vy, Weidner Properly Management, LLC; Case No,
‘Mntdinytoonsldinylstucslitites\d egal ON TOS\1 9083 \PLOGYI 4 F6R99.DOCX 4

 

 

 
Tucson, AZ 35716-5500

DECONCINI MCDONALD YETWIN & Lacy, P.C.
2525 East Broadway Blvd, Suite 200

OO SC ST MN tw OR OUD

BOR re eee
a & B S&S = FS SB DAG E SEX S

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 6 of 19

43,
44,

Plalntlff responded to tenants’ service requests in his personal tlme,

Ih responding to service requests, Plaintlff worked additional hours beyond

the forty-hour work weok he worked at Las Belsas,

45,

46,

Defendant was awate that Plaintlff worked overtime,

Defendant did not compensate Plaintiff for the overtime hours worked,

WHEREFORE, Plalntiff prays for judgment against Defendant as follows:

A,

For an award of damages for back pay, lost future wages, rent reduction and

other benefits;

B,

For an award of unpaid overtime wages and treble damages pursuant to

ALR.S, § 23-355)

C,

For reasonable attorneys’ fees and costs Incutved pursuant to A.R,S, §§ 12.

341 and 12-341.01;

D,

For such other and further relief as the Court deems just and propet

DATED this 30th day of October, 2019,

DECONCINI MCDONALD YETWIN & LACY, PC,

By: /sf Sesaly O, Stamps
sesaly O, Stamps
2525 E, Broadway Blyd,, Sulte 200
Tucson, AZ 85716-5300
Attorneys for Plaintlff

 

 

 

Semel Fontes Alnza y. Weldnar Property Management, LLC) Case No,

MividinyLoonrtdiny fstecdlatfileatdaos\PON TOS 9083 PLOG\ 416899, DOCK

 

 

 
Case 4:19-cv-00558-LAB Document1-3 Filed 11/27/19 Page 7 of 19 2

 

EXHIBIT B
PSLFS8ER WS CoS ANS Laon

Cay das served
avy Friday Nov 014

Case 4:19-cv-00558-LAB Document 1-3 Filed eyes. Page 8 of 19

Person/Attorney Filing: Sosaly 0 Stamps

Mailing Address: 2525 East Broadway Blvd, Suite 200
City, State, Zip Code: Tucson, AZ 85716

Phone Numbets (520) 322-5000

B-Mail Address: sstamips@dinyl.com

{ | Representing Self, Wlihout an Attorney

(If Attorney) State Bar Number: 025 773, Issuing State: AZ,

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF PIMA

Samuel Fontes Alnza

Plaintiff(s), Case No, C20195436
Vv

Weidner Property Management, LLC SUMMONS
Defendant(s),

HON, RICHARD E GORDON
To: Weidner Property Management, LLC

WARNING: THIS AN OFFICIAL DOCUMENT FROM 'THE COURT THAT
AFFECTS YOUR RIGHTS, READ THIS SUMMONS CAREFULLY, II YOU DO
NOT UNDERSTAND I'T, CONTACT AN ATTORNEY FOR LEGAL ADVICE,

1, A lawsuit has been filed against you, A copy of the lawsult and other court papers were
served on you with this Summons,

2. Ifyou do not want a judgment taken against you without your input, you must file an
Answet in weltlng with the Court, and you inust pay the required fillag fee, To file your
Answot, take or send the papers to Cletk of the Superior Court, 110 West Congress _
Street, Tucson, Arizona 85701 of electronically file your Answer through one of Arizona's
approved electronic filing systems at http://Av ww.azcourts pov/efillnginformation,
Mail a copy of the Answer to the other patty, the Plaintiff, at the address listed on the ee
of this Summons.

Note: If you do not file electronically you will hot have electronic access to the documents
in this case,

3, Ifthis Summons atid the other court papers wore served on you within the State of
Arizona, your Answer nyust be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not counting the day of service, If this Summons and the other court papers
wate served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
service,

 

 
 

ESISSREA IES meres Ach Lamnjeqaagy

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 9 of 19

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a sctteduled court proceeding,

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of PIMA

 

SIGNED AND SEALED This Date: 10/30/2019

Gary Harrison
Clork of the Superlor Court

      
 

By: ALAN WALKER /s/
Depuly Clark

 

  
   
 

ae
pny see

‘Be, ’ Hae aes a

  

 

 

 

 

 
Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 10 of 19

EXHIBIT C

 
ISISGRISIES mity ob Romy

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 11 of 19

PILED
Gay Hotrlsan
CLERK, SUPERIOR COURT
PERSON/ATTORNEY FILING: Sesaly O Stamps 10/30/2019 19:38:46 AM
MAILING ADpRass: 2525 Hast Broadway Blvd, Suite 200 BY: ALAN WALA ER /8/
Ciry, STATE, Zip Cope: Tucson, AZ 85716
PHONE NUMBER: (520) 3225000 Case No. 620195836

HON, RICHAID 8 GORDON
E-MAIL ADDRESS! sstamps@dmyl.com

[ C)] REPRESENTING SELF, WITHOUT AN ATTORNEY
(IF ATTORNEY) STATE BAR NUMBER: 025773, Issuing State: AZ

ARIZONA SUPERIOR COURT, PIMA COUNTY

Samuel Fontes Alnza

Plaintiffs),

Vv, CASE NO:

Weldnes Property Management, LLC RULE 102(a) FASTAR CERTIFICATE
Defendant(s), '

The undersigned certifies that ho or she knows the eligibility oriterla set by FASTAR Role LO1(b)

and certifies that this cases

(NOTE — YOU MUST CHECK ONE OF THE BOXES BELOW OR THE CLERK WILL
NOT ACCEPT THIS FORM)

[_] DOES meet the eligiblilty criteria established by Rule 101(b); or

[X] DOKS NOT meet the eligibility ctlteria established by Rule 104(b),

Dated:

Sesaly O Stamps /s/
SIGNATURE

 

 
Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 12 of 19

EXHIBIT D

 

 
isbsostd 9g Woy Ano negouniZzy

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19

Attachment Page 1. (of _i__)
To Civil Cover Sheet

Page 13 of 19

 

ATTORNEY INFORMATION:

ATTORNEY FILING:

Sesaly O Stamps

Bar Number: 025773, Issuing State: AZ

Law Firm; DeConcini McDonald Yetwin & Lacy, P.C,
Address: 2525 Bast Broadway Blvd.

Suite 200

Tucson, AZ 65716

Telephone Number: (520) 322-5000

Email: ssatamps@dmyl.com

ATTACHED DOCUMENTS LIST:
Summons - Dafendant #1
Complaint

 

 

If the item that this Attachment concerns is made under penalty of perjury, all statements In this Attachment ace made under penalty of perjury.

 

 
Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 14 of 19

EXHIBIT E

 
Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 15 of 19

 

Altorney or Party without Atlarney: pe Pon Court Use OA + = 54
DECONCINI, MCDONALD, YETWIN & LACY thoes ees
SESALY ©, STAMPS (025773)

2525 £. BROADWAY HOULEVARD SUITE 200

a?
Soest

 

TUCSON , AZ $5716 CQ HANS PH Or hS
Telephone No: (520) 422-5000
Attorney for: Plaintiff Ref. Ho, or File No.:

 

losert nomeaf Court, ond judicial Disk aad Branch Court:
PIMA COUNTY SUPERIOR COURT

Patni: SAMUEL FONTES AINZA
Defendoat: WEIDNER PROPERTY MANAGMENT, LLC, A WASHINGTON LIMITED LIABILITY COMPANY

 

 

 

 

 

 

 

 

 

 

AFFIDAVIT OF SERVICE Hearing Date iime: DeptfDie CAse Number: oo”
20195436
1. Af the time of service | was of least 21 yeors of age and nota party to this action, (.

2, | served coptes of tha
SUMMONS; COMPLAINT; RULE tG2(A} FASTAR CERTIFICATE

3. a. Party served: WEIDNER PROPERTY MANAGMENT, LLC, BY SERVICE UPON ITS STATUTORY AGENT, RICHARD |, RENTA
& Person served! RICHARD). RENTA

4. Address where ihe party was served: 1819 E Morten Ave STE 260, Phoenix, AZ 85020

5, i served the porty:
a, by substituted service. On: Fri, Nov 0! 2019 at: 10:30 AM by leaving the copies with or in the presence of:
RICHAAD ]. RENTA, Statutory agent, Hispanic, Male , Age: 58, Halr: Black , Helght: 5'8*.

{2) (Person of suttable age and discretion. infarmed him or her of the general nature of the papers,
{b) {received this subpoena for service on: Thu, October 34, 2019

Service: $26.25, Mileage: $24.06, Affidavit: $10.00, Walt: $0.00, Faes Advanced: $0.00, Total: $60.25

1 Oeclare under penalty of perjury under the laws of the State of
Arizona that the foregoing Is true and correct.
6 Person Executing:
a, Michael Cryan $491, Maricopa County:
b, FIRST LEGAL
3737 North 7th, Street Suite 209
PHOENIX, AZ 85014
¢. (602) 248-9700

Mp

{Date} {Sipnatire)

 

7, STATE OF ARIZONA, COUNTY OF MARICOPA Subscribed and sworrt to (or affirmed) before on this 04 day of November, 2019 by
Michael Cryan (8491, Marleopa County) proved to mean the basis of satisfactory evidence to be the person who appeared before me.

SP ED

{Notery Signature)

 

 

BRYAN BLAIR
NOYARY PUBLIG- ARIZONA
WARICOPA COUNTY

 

 

 

 

rena oF Pee
SERVICE neo. 2008 4941752
my a. (35169274)

 

 

 
Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 16 of 19

EXHIBIT F

 
Oo Co NKR A BR BH BE

BS NM BM BM RD RD OD ORD ORD ee ea ee
oO ss OH ww Rm OB OU ULL NOOO ON DH

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 17 of 19

Robert K, Jones (State Bar No. 016228)
Monica M. Ryden (State Bar No, 023986)
JACKSON LEWIS P.C,

2111 E, Highland Ave., Suite B-250
Phoenix, AZ 85016

Tel. (602) 714-7044

Fax (602) 714-7045

Robert Jones@jacksonlewis.com
Monica.Ryden@jacksonlewis.com

 

Attorneys for Defendant

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF PIMA

SAMUEL FONTES AINZA,
Plaintiff,
¥5.

WEIDNER PROPERTY
MANAGEMENT, LLC, a Washington
limited liability company,

Defendant.

 

 

 

Case No: C20195436

NOTICE OF FILING NOTICE OF
REMOVAL

Please take notice that pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441(a)-(c),

and 1446, Defendant Weidner Property Management, LLC has removed this action

from this Court to the U.S. District Court for the District of Arizona, A true and correct

copy of the Notice of Removal filed with the District Court (without attachments) is
attached as Exhibit 1. As provided in 28 U.S.C, § 1446(d), this Notice effects the

removal of this action, and this Court shall proceed no further unless and until this case

is remanded,

 

 

 
Oo CO WS A we Fe BH Ne

NN HN BS Bw NH NH KH KD BRD mm mm ROR eee
So sa HB CH SP WH NB SK OO OUODUlUMmOOULUlU UNRUH EL LCU

 

Case 4:19-cv-00558-LAB Document 1-3 Filed 11/27/19 Page 18 of 19

DATED: November 27, 2019.

 

JACKSON LEWIS P.C,

By /s/ Monica M. Ryden
Robert K. Jones
Monica M. Ryden
Attorneys for Defendant

 

 

 
Oo SOS Ss DN A FS BW YR

MB bw BB BO BD WD BR BRR OD mmm i kk
oOo ~~“ DN th oe BS BE UL OlUCOCOUmUCUCUCOUUlUhMNS OUND Oa GOL CO

 

Case 4:19-cv-00558-LAB Document 1-3

The foregoing e-filed
November 27, 2019

COPY of the foregoing e-mailed
November 27, 2019 to:

Sesaly O. Stamps

DeConcini McDonald Yetwin & Lacy, P.C.

2525 East Broadway Blvd., Suite 200
Tucson, AZ 85716-5300
sstamps@dmyl.com

Attorneys for Plaintiff

By: /s/ Heather Perryman

4823-1964-0237, v. 1

 

Filed 11/27/19 Page 19 of 19

 

 
